Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants’ amendment
Applicants’ amendment filed 2/10/2022 has been received and entered.  Claims 25, 26, 36, 39, and 42 have been amended.  
Claims 24-44 are pending.
Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 3/31/2021 was acknowledged.  It is noted that the restriction requirement was withdrawn because it did not appear that it would be an undue burden to examine both the method and the product together in view that similar method steps are performed by the product. 
Claims 24-44, drawn to a computerized method of planning surgery for joint replacement and a system for implement the method are currently under examination.

Priority
This application filed 8/30/2018 is a continuation of 13/589981 (now US Patent 10064685) filed 8/20/2012 is a continuation of 12/333109 filed 12/21/2007 (now ABN) and is a CIP of 11/963547 (US Patent 9101394) filed 12/21/2007, which claims benefit to provisional application 60/925269 filed 4/19/2007.
Applicants provide no comments regarding the summarized priority information.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 24-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10064685 (application 13/589981) is withdrawn. 
Claims 24-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9101394 (application 11/963547) is withdrawn. 
Response to Applicants’ arguments
As indicated in the interview summary mailed 2/10/2022, upon review of the claims at issue, it was agreed that the methods can be distinguished by the material different steps required.  Specifically, the present method and system requires ‘configured to control movement 
Accordingly, the rejections are withdrawn.

Conclusion
Claims 24-44 are allowed.
It is noted that the claim amendments have been reviewed, and provide greater consistency of dependent claim limitations and antecedent basis.
The closest art of record is Arata and Lavallee who provide evidence that at the time of filing methods and proposed systems for making sure two bone implants were properly positioned were known.   Generally, Arata discloses a surgical planning computerized method comprising: displaying a representation of a bone and a representation of a first implant component with respect to the representation of the bone, and similarly, Lavallee discloses a computer program product including instructions being operable to cause a data processing apparatus to: capturing data representative of a range of motion of a joint associated with a particular individual.  However, the suggestion to provide virtual boundaries that control the movement of a system were not taught and do not appear to be obvious over the art of record.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Joseph Woitach/Primary Examiner, Art Unit 1631